PER CURIAM.
This cause is before us to review the decision of the District Court of Appeal, Third District, reported at 275 So.2d 54, a decision certified by the District Court as passing on a question of great public interest, recited by that Court to be,
“Pursuant to the rule making powers given the Supreme Court under the Florida Constitution (F.S.A.Const. Art. V, § 2), is it a matter of judicial jurisdiction and therefore a question of judicial interpretation for the court to compute the time where a statute provides for a limitation period but is silent as to the method of computation if the last day of the time period falls on a Saturday, Sunday, or a legal holiday?”
We have jurisdiction of the cause under the authority of Section 3(b)(3), Article V, Constitution of Florida (1973), F.S.A., and F.A.R. 4.6, 32 F.S.A.
After argument and upon consideration of the record and briefs, we hold that the District Court of Appeal has correctly decided the cause and its decision is adopted as the ruling of this Court.
Accordingly, certiorari is discharged.
It is so ordered.
CARLTON,' C. J., and ROBERTS, ERVIN, BOYD and McCAIN, JJ., concur.